

Exhibit 10.7


FORM OF ESCROW AGREEMENT


This Escrow Agreement (the “Agreement”) is made by and between Phillips Nizer
LLP, a New York limited liability partnership, with its principal office located
at 666 Fifth Avenue, 28th Floor, New York, NY 10103 (the “Escrow Agent”), and
Seguso Holdings, Inc., a New York corporation, with its principal office located
at 3405 54th Drive West, #G102, Bradenton, FL 34210 (the “Issuer”).
 
W I T N E S S E T H:
 
WHEREAS, the Issuer has filed with the Securities and Exchange Commission (the
“Commission”), Washington, D.C., an SB-2 Registration Statement (the
“Registration Statement”), and related Prospectus, File No. 333-122697, declared
effective by the Commission on October 26, 2007, in connection with an initial
public offering (the “Offering”) of the Issuer’s securities, comprising 500,000
shares of the Issuer’s common stock to be sold at a price of $0.10 per share
(the “Securities”), which shall be purchased by any investor in not less than
5,000 shares and in multiples of 100;
 
WHEREAS, the Issuer proposes to offer the Securities to the public on a “best
efforts, all or none” basis as set forth in the Registration Statement;
 
WHEREAS, the Offering is to be made in accordance with Rule 419 (“Rule 419”)
under the Securities Act of 1933, as amended (the “Act”) and the Offering has
been registered with the Commission;
 
WHEREAS, the Company desires to establish an escrow account (the “Escrow
Account”) in which funds received from subscribers and securities issued in
connection with the offering will be deposited pending completion of the escrow
period. The Escrow Agent has agreed to maintain an escrow account with Sterling
National Bank, an insured depository institution in accordance with Rule 419(b)
(1)(i)(A), and the Escrow Agent in accordance with the terms and conditions set
forth herein as more specifically directed under Rule 419.
 
WHEREAS, the proceeds deposited in the Escrow Account are to be released to the
Company only in the event of the consummation of a business combination in
accordance with the terms hereof, and within the time set forth herein, and
otherwise the escrowed proceeds are to be returned to the purchasers of the
Securities in accordance with the terms and conditions set forth herein, and all
as specifically directed under Rule 419.
 
NOW, THEREFORE, for and in consideration of the promises and mutual covenants
herein contained, and other valuable consideration, the parties hereto hereby
agree as follows:
 
1. THE REGISTRATION STATEMENT.
1.1 The Registration Statement is included herein as Exhibit A to this
Agreement, and is made a part hereof.
 

--------------------------------------------------------------------------------


 
2.
ESTABLISHMENT OF THE ESCROW ACCOUNT.

 
2.1 The Issuer shall establish a non-interest-bearing Escrow Account maintained
by the Escrow Agent. The purpose of the Escrow Account is for (a) the deposit of
all subscription funds (checks, drafts or money orders ) which are received by
the Issuer from prospective purchasers of the Securities and are delivered by
the Issuer to the Escrow Agent; (b) the holding of amounts of subscription funds
which are collected through the banking system, (c) the holding of securities
issued in connection with the offering, and (d) the disbursement of collected
funds and securities, all as described herein.
 
2.2 The Issuer has notified the Escrow Agent in writing of the effective date
(the “Effective Date”) of the Registration Statement, and the date when the
business combination must be completed, namely April 26, 2009.
 
2.3 The offering period (the “Offering Period”), which commenced on October 26,
2007 (the “Effective Date”), shall end on April 23, 2008. The Offering Period
shall be extended by an extension period only if the Escrow Agent shall have
received written notice thereof at least five business days prior to the
expiration of the Offering Period. The extension period, which shall be deemed
to commence the next calendar day following the expiration of the Offering
Period, shall consist of the number of calendar days or business days set forth
in the Registration Statement. The last day of the Offering Period, or the last
day of the extension period, is referred to herein as the “Termination Date.”
Except as provided in Section 4.3 hereof, after the Termination Date, the Issuer
shall not deposit, and the Escrow Agent shall not accept, any additional amounts
representing payments by prospective purchasers.
 
3.
DEPOSITS TO THE ESCROW ACCOUNT.

 
3.1 The Issuer shall promptly deliver to the Escrow Agent all Securities issued
to, and all funds which it receives from, prospective purchasers of the
Securities, which funds shall be in the form of checks, drafts or money orders .
Upon the Escrow Agent’s receipt of such Securities and funds, they shall be
credited to the Escrow Account. All checks delivered to the Escrow Agent shall
be made payable to Phillips Nizer LLP Escrow Account for Seguso Holdings, Inc.
Any checks payable other than to the Escrow Agent as required hereby shall be
returned to the prospective purchaser.
 
3.2 Promptly after receiving subscription funds as described in Section 3.1, the
Escrow Agent shall deposit the same into the Escrow Account. Amounts of funds so
deposited are hereinafter referred to as “Escrow Amounts.” The Escrow Agent
shall cause to process all Escrow Amounts for collection through the banking
system. Simultaneously with each deposit to the Escrow Account, the Issuer shall
inform the Escrow Agent in writing of the name, address and social security
number of the prospective purchaser, the amount of Securities subscribed for by
such purchaser, and the aggregate dollar amount of such subscription
(collectively, the “Subscription Information”).
 
3.3 The Escrow Agent shall not be required to accept for credit to the Escrow
Account checks which are not accompanied by the appropriate Subscription
Information. Payments by prospective purchasers shall not be deemed deposited in
the Escrow Account until the Escrow Agent has received in writing the
Subscription Information required with respect to such payments.
 

--------------------------------------------------------------------------------


 
3.4 The Escrow Agent shall not be required to accept in the Escrow Account any
amounts representing payments by prospective purchasers, whether by check, draft
or money order, except during the Escrow Agent’s regular business hours.
 
3.5 Only those Escrow Amounts, which have been deposited in the Escrow Account
and which have cleared the banking system and have been collected by the Escrow
Agent, are herein referred to as the “Fund.”
 
3.6 If the proposed Offering is terminated before the Termination Date, the
Escrow Agent shall refund any portion of the Fund prior to disbursement of the
Fund in accordance with Article 4 hereof upon instructions in from the Issuer.
 
4.
DISBURSEMENT FROM THE ESCROW ACCOUNT.

 
4.1 Subject to Section 4.3 below, if by the close of regular banking hours on
April 23, 2008, the Escrow Agent determines that the amount in the Fund is less
than the minimum amount of the Offering, then the Escrow Agent shall promptly
refund to each prospective purchaser the amount of payment received from such
purchaser which is then held in the Fund or which thereafter clears the banking
system, without interest thereon or deduction therefrom, by drawing checks on
the Escrow Account for the amounts of such payments and mail them to the
purchasers. In such event, the Escrow Agent shall promptly notify the Issuer of
its distribution of the Fund and return all Securities held by the Escrow Agent
to the Issuer.
 
4.2 The terms of the Offering must provide, and the Issuer must satisfy, the
following conditions: within five business days after the effective date of the
post-effective amendment, the Issuer shall send by first class mail to each
purchaser of securities held in escrow, a copy of the prospectus contained in
the post-effective amendment and any amendment or supplement thereto; each
purchaser shall have no fewer than 20 business days and no more than 45 business
days from the effective date of the post-effective amendment to notify the
Issuer in writing that the purchaser elects to remain an investor. If the Issuer
has not received such written notification by the 45th business day following
the effective date of the post-effective amendment, funds and interest or
dividends, if any held in escrow shall be sent by first class mail or other
equally prompt means to the purchaser within five business days; the acquisition
meeting the criteria set forth above will be consummated if a sufficient number
of purchasers confirm their investment with the Issuer; and if a consummated
acquisition meeting the requirements above has not occurred by a date 18 months
after the effective date of the Issuer’s initial registration statement, funds
held in escrow shall be returned by first class mail to the purchasers with five
business days following that date. The Issuer shall promptly notify Escrow Agent
if any of the above conditions are not timely satisfied.
 
4.3 Funds held in the escrow account may be released to the Issuer and
securities may be delivered to the purchaser only at the same time as or after:
the escrow agent has received a signed representation from the Issuer, together
with other evidence acceptable to the escrow agent, that the requirements of
paragraphs (e)(1) and (e)(2) of Rule 419 have been met; and the escrow agent has
received a signed representation from the Issuer, together with other evidence
acceptable to the escrow agent, that the requirements of paragraph (e)(2)(iii)
of Rule 419 have been met.
 

--------------------------------------------------------------------------------


 
4.4 If the Escrow Agent has on hand at the close of business on the Termination
Date any uncollected amounts which when added to the Fund would raise the amount
in the Fund to the minimum offering amount, and result in the Fund, the
Collection Period, consisting of the number of five (5) business days shall be
utilized to allow such uncollected funds to clear the banking system.
 
4.5 Upon disbursement of the Fund pursuant to the terms of this Article 4, the
Escrow Agent shall be relieved of all further obligations and released from all
liability under this Agreement. It is expressly agreed and understood that in no
event shall the aggregate amount of payments made by the Escrow Agent exceed the
amount of the Fund.
 
5.
RIGHTS, DUTIES AND RESPONSIBILITIES OF THE ESCROW AGENT; INDEMNIFICATION.

 
5.1 The Escrow Agent shall notify the Issuer on a regular basis of the escrow
amounts which have been deposited in the Escrow Account and of the amounts,
constituting the Fund, which have cleared the banking system and have been
collected by the Escrow Agent.
 
5.2 The Escrow Agent shall not be responsible for or be required to enforce any
of the terms or conditions of the Agreement with respect to the Issuer.
 
5.3 The Escrow Agent shall not be required to accept from the Issuer any
subscription information pertaining to prospective purchasers unless such
Subscription Information is accompanied by checks or wire transfers meeting the
requirement of Section 3.1, nor shall the Escrow Agent be required to keep
records of any information with respect to payments deposited by the Issuer,
except as to the amount of such payments; however, the Escrow Agent shall notify
the Issuer within a reasonable time of any discrepancy between the amount set
forth in any subscription information and the amount delivered to the Escrow
Agent therewith. Such amount need not be accepted for deposit in the Escrow
Agent until such discrepancy has been resolved.
 
5.4 The Escrow Agent shall be under no duty or responsibility to enforce
collection of any check delivered to it hereunder. The Escrow Agent, within a
reasonable time, shall return to the Issuer any check received which is
dishonored, together with the Subscription Information which accompanied such
check.
 
5.5 The Escrow Agent shall be entitled to rely upon the accuracy, act in
reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature, instrument or other document which is given
to the Escrow Agent by the Issuer pursuant to this Agreement without the
necessity of the Escrow Agent verifying its truth or accuracy. Thereof, the
Escrow Agent shall not be obligated to make any inquiry as to the authority,
capacity, existence or identity of any person purporting to give any such notice
or instructions or to execute any such certificate, instrument or other
document.
 

--------------------------------------------------------------------------------


 
5.6 If the Escrow Agent is uncertain as to its duties or rights hereunder or
shall receive instructions with respect to the Escrow Account, the escrow
amounts of the Fund which, in its sole determination, are in conflict either
with other instructions received by it or with any provision of this Agreement,
it shall be entitled to hold the escrow amounts, the Fund or a portion thereof,
in the Escrow Account pending the resolution of such uncertainty to the Escrow
Agent’s sole satisfaction, by final judgment of a court of competent
jurisdiction or otherwise; or the Escrow Agent, at its sole option, may deposit
with the Clerk of a court of competent jurisdiction in a proceeding to which all
parties in interest are joined. Upon the deposit by the Escrow Agent of the Fund
with the Clerk of any court, the Escrow Agent shall be relieved of all further
obligations and released from all liability hereunder.
 
5.7 The Escrow Agent shall not be liable for any action taken or omitted
hereunder, or for the misconduct of any employee, agent or attorney appointed by
it, except in the case of willful misconduct or gross negligence. The Escrow
Agent shall be entitled to consult with counsel of its own choosing and shall
not be liable for any action taken, suffered or omitted by it in accordance with
the advice of such counsel.
 
5.8 The Escrow Agent shall have no responsibility at any time to ascertain
whether or not any security interest exists in the escrow amounts, the Fund or
any part thereof or to file any financing statement under the Uniform Commercial
Code with respect to the Fund or any part thereof.
 
5.9 The Issuer agrees to indemnify the Escrow Agent and its officers, directors,
employees, agents, and shareholders (jointly and severally, the “Indemnitees”)
against, and hold them harmless of and from, any and all losses, liabilities,
costs, damages, and expenses, including, but not limited to, reasonable fees and
disbursements for counsel of its own choosing (collectively, “Liabilities”),
that the Indemnitees may suffer or incur and which arise out of or relate to
this Agreement or any transaction to which this Agreement relates, unless such
Liability is the result of the willful misconduct or gross negligence of the
Indemnitees.
 
5.10 If the indemnification provided for in this Section 5 is applicable but is
held to be unavailable, the Issuer shall contribute such amounts as are just and
equitable to pay or to reimburse the Indemnitees for the aggregate of any and
all Liabilities actually incurred by the Indemnitees as a result of or in
connection with any amount paid in settlement of any action, claim, or
proceeding arising out of or relating in any way to any actions or omissions of
the Issuer.
 
5.11 The provisions of this Section 5 shall survive any termination of this
Agreement, whether by disbursement of the Fund, resignation of the Escrow Agent,
or otherwise.
 
6.
AMENDMENT; RESIGNATION.

 
6.1 This Agreement may be altered or amended only with the written consent of
the parties hereto. The Escrow Agent may resign for any reason upon five
business days’ written notice to the Issuer. Should the Escrow Agent resign as
herein provided, it shall not be required to accept any deposit, make any
disbursement or otherwise dispose of the escrow amounts, but its only duty shall
be to hold the escrow accounts until they clear the banking system and the Fund
for a period of not more than five business days following the effective date of
such resignation, at which time (a) if a successor escrow agent shall have been
appointed and written notice thereof shall have been given to the resigning
escrow agent by the Issuer and such successor escrow agent, then the resigning
escrow agent shall pay over to the successor escrow agent the Fund, less any
portion thereof previously paid out in accordance with this Agreement; or (b) if
the resigning escrow agent shall not have received written notice signed by the
Issuer and a successor escrow agent, then the resigning escrow agent shall
promptly refund the amount in the Fund to each prospective purchaser, without
interest thereon or deduction therefrom, and the resigning Escrow Agent shall
promptly notify the Issuer of its liquidation and distribution of the Fund;
whereupon, in either case, the Escrow Agent shall be relieved of all further
obligations and released from all liability under this Agreement. Without
limiting the provisions of Section 8 hereof, the resigning Escrow Agent shall be
entitled to be reimbursed by the Issuer for any expenses incurred in connection
with its resignation, transfer of the Fund to a successor escrow agent or
distribution of the Fund pursuant to this Section 6.
 

--------------------------------------------------------------------------------


 
7.
REPRESENTATIONS AND WARRANTIES.

 
7.1 The Issuer represents and warrants to the Escrow Agent that no party other
than the parties hereto and the prospective purchasers have, or shall have, any
claim or security interest in the Fund or any part thereof.
 
7.2 No financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing the Fund or any part
thereof.
 
7.3 The Subscription Information submitted with each deposit shall, at the time
of submission and at the time of the disbursement of the Fund, be deemed a
representation and warranty that such deposit represents a bona fide payment by
the purchaser described therein for the amount of Securities set forth in such
Subscription Information.
 
7.4 All of the information contained in the Registration Statement is, as of the
date hereof, and will be, at the time of any disbursement of the Fund, true and
correct.
 
8.
FEES AND EXPENSES.

 
8.1 The Escrow Agent shall be entitled to an acceptance fee of $1,000 and an
annual administrative fee of $1,000, payable upon the execution of this
Agreement. In addition, the Issuer agrees to reimburse the Escrow Agent for any
reasonable fees and expenses incurred in connection with this Agreement.
 
9.
GOVERNING LAW AND ASSIGNMENT.

 
9.1 This Agreement shall be construed in accordance with and governed by the
laws of the State of New York and shall be binding upon the parties hereto and
their respective successors and assigns; provided, however, that any assignment
or transfer by any party of its rights under this Agreement or with respect to
the Fund shall be void as against the Escrow Agent unless (a) written notice
thereof shall be given to the Escrow Agent; and (b) the Escrow Agent shall have
consented in writing to such assignment or transfer.
 

--------------------------------------------------------------------------------


 
10.
NOTICES.

 
10. All notices required to be given in connection with this Agreement shall be
sent by registered or certified mail, return receipt requested, or by hand
delivery with receipt acknowledged, or by Express Mail service offered by the
United States Post Office to the addresses set forth in the beginning of this
Agreement or such other address as the parties hereto may designate.
 
11.
SEVERABILITY.

 
11.1 If any provision of this Agreement or the application thereof to any person
or circumstance shall be determined to be invalid or unenforceable, the
remaining provisions of this Agreement or the application of such provision to
persons of circumstances other than those to which it is held invalid or
unenforceable shall not be affected thereby and shall be valid and enforceable
to the fullest extent permitted by law.
 
12.
EXECUTION IN SEVERAL COUNTERPARTS; ENTIRE AGREEMENT.

 
12.1 This Agreement may be executed in several counterparts or by separate
instruments, all of such counterparts and instruments shall constitute one
agreement, binding on all of the parties hereto.
 
12.2 This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, written or oral, of the parties in connection therewith.
 
IN WITNESS WHEREOF, the undersigned parties have executed this Agreement upon
proper legal authority as of the 1st day of April, 2008.
 

        PHILLIPS NIZER LLP  
   
   
    By:   /s/ Elliot H. Lutzker  

--------------------------------------------------------------------------------

Elliot H. Lutzker, Partner

 

       
SEGUSO HOLDINGS, INC., a New York
corporation
 
   
   
    By:   /s/ Robert Seguso  

--------------------------------------------------------------------------------

Robert Seguso

 